DETAILED ACTION
Priority
Claims 1-18 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Japan on May 13, 2016.  A certified copy of JP 2006-097483 has been filed in parent application U.S. Serial No. 16/300,692.  However, Applicant has not filed a certified copy of JP 2006-097484, as required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoshi et al. (US 2012/0288659 A1).
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoshi et al. (US 2012/0288659 A1).
Regarding claims 1, 2, 4-7, and 10, Hoshi et al. disclose: (1) a prepreg, which is prepared by impregnating a base material (paragraphs 0061-0064; Figure 2) with a resin composition (Abstract; paragraph 0043; Examples 1-5 in Table 1) comprising an acrylic polymer (A) (paragraphs 0044-0046 & 0075; Examples 1-5 in Table 1) and a thermosetting resin (B) (paragraphs 0047-0052 & 0075; Examples 1-5 in Table 1), wherein a phase separation structure of a first phase containing the acrylic polymer (A) (paragraphs 0053-0056; Examples 2-5 in Table 1 and Figure 3) and a second phase containing the thermosetting resin (B) is formed (paragraphs 0053-0056; Examples 2-5 in Table 1 and Figure 3), and an average domain size of the second phase is 20 m or less (Examples 2-5 in Table 1 and Figure 3);
(2) wherein the acrylic polymer (A) is an acrylic polymer containing a (meth)acrylic acid ester-derived structural unit represented by the following general formula (A1):

    PNG
    media_image1.png
    114
    205
    media_image1.png
    Greyscale

wherein R2 represents an alkyl group, a cycloalkyl group, a cycloalkylalkyl group, an aryl group, or an aralkyl group; and R1 represents a hydrogen atom or a methyl group (paragraphs 0044-0046 & 0075; Examples 1-5 in Table 1);
(4) wherein a weight average molecular weight of the acrylic polymer (A) is from 100,000 to 1,500,000 (paragraph 0046);
(5) wherein the content of the acrylic polymer (A) is from 10 to 50 parts by mass based on 100 parts by mass of the total solid content of the resin composition (Examples 1-5 in Table 1; see also Abstract);
(6) wherein the thermosetting resin (B) is at least one selected from the group consisting of an epoxy resin, a cyanate resin, a bismaleimide, an addition polymer of a bismaleimide and a diamine, a phenol resin, a resole resin, an isocyanate resin, triallyl isocyanurate, triallyl cyanurate, and a vinyl group-containing polyolefin compound (paragraphs 0047-0052 & 0075; Examples 1-5 in Table 1); 
(7) wherein the phase separation structure is a sea-island structure, a sea phase is constituted of the first phase, and an island phase is constituted of the second phase (paragraphs 0053-0056; Examples 2-5 in Table 1 and Figure 3); and
(10) a laminate plate, which is prepared by laminating the prepreg, and then heating and pressurizing (paragraphs 0068-0073).
Hoshi et al. fail to explicitly disclose: (1) wherein in case that ten sheets of the prepreg which were processed into a size of 250 mm x 250 mm are superimposed and put into a hermetically sealable bag, which is then charged in a constant-temperature and constant-humidity environment at a temperature of 25°C and a humidity of 70% for 48 hours, the prepreg arranged in the bottom and the prepreg adjacent thereto are separated from each other.  However, it appears that the prepreg of Hoshi et al. would have been capable of achieving this future property because it satisfies all of the material/chemical limitations and product-by-process limitations of the claimed invention.  At the very least the skilled artisan would have expected the prepreg of Hoshi et al. to obviously embrace embodiments capable of achieving this future property because the prepreg of Hoshi et al. satisfies all of the material/chemical limitations and product-by-process limitations of the claimed invention.
Therefore if not anticipated by Hoshi et al., the skilled artisan would have expected the prepreg of Hoshi et al. to obviously embrace embodiments capable of achieving the instantly claimed future property because: the prepreg of Hoshi et al. satisfies all of the material/chemical limitations and product-by-process limitations of the claimed invention.
Regarding claim 3, the teachings of Hoshi et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (3) wherein a solubility parameter (SP value) of the acrylic polymer (A) is from 9.0 to 12.0.  Rather, they disclose an acrylic polymer satisfying all of the material/chemical limitations of the claimed acrylic polymer (A), including weight average molecular weight (see paragraphs 0044-0046).  Furthermore, the acrylic polymers of Hoshi et al. significantly overlap with the scope of the acrylic polymers contemplated in the general disclosure of the instant invention (see paragraphs 0023-0032 of the instant specification; see also paragraphs 0077-0097 of the corresponding pre-publication).  Accordingly, the disclosure of Hoshi et al. appears to be sufficiently specific to anticipate the instantly claimed acrylic polymer (A).  At the very least, the disclosure of Hoshi et al. appears to be sufficiently specific to obviously embrace embodiments satisfying the instantly claimed acrylic polymer (A).
Therefore if not anticipated by Hoshi et al., the disclosure of Hoshi et al. appears to be sufficiently specific to obviously embrace embodiments satisfying the instantly claimed acrylic polymer (A) (and SP value thereof) because: (a) Hoshi et al. disclose an acrylic polymer satisfying all of the material/chemical limitations of the claimed acrylic polymer (A), including weight average molecular weight; and (b) the acrylic polymers of Hoshi et al. significantly overlap with the scope of the acrylic polymers contemplated in the general disclosure of the instant invention.
Regarding claim 8, the teachings of Hoshi et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (8) wherein a solubility parameter (SP value) of the thermosetting resin (B) is from 9.0 to 15.0.  Rather, they disclose an epoxy resin satisfying all of the material/chemical limitations of the claimed thermosetting resin (B) (see paragraphs 0047-0052).  Furthermore, the epoxy resins of Hoshi et al. significantly overlap with the scope of the epoxy resins contemplated in the general disclosure of the instant invention (see paragraphs 0038-0041 of the instant specification; see also paragraphs 0108-0113 of the corresponding pre-publication).  Accordingly, the disclosure of Hoshi et al. appears to be sufficiently specific to anticipate the instantly claimed thermosetting resin (B).  At the very least, the disclosure of Hoshi et al. appears to be sufficiently specific to obviously embrace embodiments satisfying the instantly claimed thermosetting resin (B).
Therefore if not anticipated by Hoshi et al., the disclosure of Hoshi et al. appears to be sufficiently specific to obviously embrace embodiments satisfying the instantly claimed thermosetting resin (B) (and SP value thereof) because: (a) Hoshi et al. disclose an epoxy resin satisfying all of the material/chemical limitations of the claimed thermosetting resin (B); and (b) the epoxy resins of Hoshi et al. significantly overlap with the scope of the epoxy resins contemplated in the general disclosure of the instant invention.
Regarding claims 9 and 12-18, the teachings of Hoshi et al. are as set forth above and incorporated herein to anticipate or obviously satisfy: (9 & 12-18) wherein an absolute value of a difference between the solubility parameter (SP value) of the acrylic polymer (A) and the solubility parameter (SP value) of the thermosetting resin (B) is from 0.1 to 5.0.  Furthermore, it should be noted that Applicant associates this relationship to the composition’s ability to form the instantly claimed phase separation structure (see paragraph 0022 of the instant specification; see also paragraphs 0072-0076 of the corresponding pre-publication).  Accordingly, the skilled artisan would have expected the composition of Hoshi et al. to satisfy the instantly claimed relationship because the composition of Hoshi et al. satisfies the instantly claimed phase separation structure.  At the very least, the skilled artisan would have expected the teachings of Hoshi et al. to obviously embrace embodiments satisfying the instantly claimed relationship because the composition of Hoshi et al. satisfies the instantly claimed phase separation structure.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US 2012/0288659 A1) in view of Hoshi et al. (JP 2011-162577 A).
Regarding claim 11, the teachings of Hoshi et al. (US) are as set forth above and incorporated herein.  They disclose that their adhesive is suitable for bonding various materials, particularly in the field of “automobiles, airplanes, ships and the like” (see paragraphs 0072-0073).  They fail to disclose: (11) a printed wiring board, which is prepared by subjecting the laminate plate to circuit processing.
Hoshi et al. (JP) disclose a similar prepreg adhesive (see Abstract; paragraphs 0013, 0027, 0055-0056 & 0072; Figure 1) featuring a sea-island structure (see paragraph 0045).  They also disclose that this type of adhesive is suitable for “a transport machine such as an automobile” (see paragraph 0071).  They further establish that this type of adhesive is also recognized in the art as suitable for use in other applications, such as printed wiring boards (see paragraph 0071).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a printed wiring board with the laminate and adhesive of Hoshi et al. (US) because: (a) Hoshi et al. (US) disclose that their adhesive is suitable for bonding various materials, particularly in the field of “automobiles, airplanes, ships and the like”; (b) Hoshi et al. (JP) disclose a similar prepreg adhesive featuring a sea-island structure; (c) Hoshi et al. (JP) also disclose that this type of adhesive is suitable for “a transport machine such as an automobile”; (d) Hoshi et al. (JP) further establish that this type of adhesive is also recognized in the art as suitable for use in other applications, such as printed wiring boards; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 10, 2022